Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawing sheets were received on December 06, 2021 have been entered.
However:
1)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because a) reference character “42” has been used to designate both a “barrier section” and a “cylindrical core”.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to under 37 CFR 1.74 because of the following: 1) reference character ‘42’ is used to denote both “a barrier section” and a “cylindrical core”.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 4 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “said curved barrier section has a varying radius of curvature.” It is not clear as to how the curved barrier section has a varying radius of curvature if a quarter-round section. The specification is not clear and complete as to said curved barrier section has a varying radius of curvature is a quarter-round section or if combined with a quarter-round section or sections.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al. 3,276,176 in view of reference WO 2016/194251 to Jo et al.
Jonsson et al. discloses, Figs. 5a, 5b and 6 for example, a pocket isolator form for placement around a footer before a concrete slab is poured, said isolator form comprising
	a plurality of interconnected barrier sections 12, 3a, 3b, 12’, 12’’,
wherein some of said barrier sections are curved 
the form has no sharp corner where the barrier sections meet one another, thus avoiding the creation of a sharp re-entrant corner in the concrete slab.
Jonsson does not explicitly state that the barrier sections are curved quarter-round sections.
However, Jo et al. teaches formation of a concrete form utilizing four quarter-round sections, (lines 854-856 on page 21 of the translation).
Therefore, it would have been obvious to one having ordinary skill in the art to have formed the pocket isolator form as disclosed in either of Figs. 4 and 5 of Guillebeau with circular segments to form a circular form having four quarter-round sections, thus allowing for use in forming any specific shape of void for any desired purpose, as taught by Jo et al.
2. At least one of the barrier sections 12 is straight. The quarter-round sections of Jonsson in view of Jo et al. would form the end portions 3a and 3b of the Fig. 5a and Fig. 5b embodiments of the Jonsson in view of Jo et al. form.  
.

Claim 1, 3, 5, 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guillebeau 2004/0045241 in view of reference WO 2016/194251 to Jo et al.      
Guillebeau discloses, Figs. 4 and 5 for example, (see also, paragraph [0040]), a pocket isolator form for placement around a footer before a concrete slab is poured, said isolator form comprising:
	a plurality of interconnected barrier sections 38, 62, wherein
	some of said barrier sections are curved, (paragraph [0040]), quarter-round sections, (paragraph [0040]), each with a concave side facing the footer, such that:
the form has no sharp corner where the barrier sections meet one another, thus avoiding the creation of a sharp re-entrant corner in the concrete slab.
Though, Guillebeau is taken to disclose the invention of claim 1 as set forth above Guillebeau does not explicitly state that the barrier sections are curved quarter-round sections.
However, Jo et al. teaches formation of a concrete form utilizing four quarter-round sections, (lines 854-856 on page 21 of the translation).
Therefore, it would have been obvious to one having ordinary skill in the art to have formed the pocket isolator form as disclosed in either of Figs. 4 and 5 of Guillebeau with circular segments to form a circular form having four quarter-round 
3. With such a circular form said curved barrier section would have a constant radius of curvature.
5. The curved barrier section has a substantially smooth, concave interior surface and an exterior surface bearing reinforcing ribs 42/49, 64/66, and said ribs comprising a plurality of axially extending supporting ribs 42, 64 and a plurality of connecting ribs 49/50, 66. Further, it would have been obvious to one having ordinary skill in the art to have provided the Fig. 5 embodiment of Guillebeau as modified by Jo et al. with a plurality of connecting ribs along each quarter-round segment in view of the Guillebeau Fig. 4 embodiment. Such a modification would provide the necessary reinforcement depending upon size of the Guillebeau pocket isolator form.
6. A horizontal ledge 76 is formed on said interior surface, for supporting a lid.
8. Guillebeau comprises fasteners, (as seen in Fig. 5), (last sentence in paragraph [0035]), for interconnecting the barrier sections to one another.
9. The barrier sections are assembled so as to form a closed pocket isolator form extending around said footer. Guillebeau in view of Jo et al. serves to read upon the language of claim 9 with the language of claim 9 presenting only an intended use. At any rate footer may be at 17.

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                               /MICHAEL SAFAVI/                                                               Primary Examiner, Art Unit 3631                                                                                                                                         
MS
March 07, 2022